Citation Nr: 9930021	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  96-40 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from May 1980 to October 1981.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, 
which denied the veteran's claim of entitlement to an 
acquired psychiatric disorder, claimed as depression.

The Board notes that the veteran's claim was first before the 
Board in December 1997.  At that time, it was remanded for 
further development.  Specifically, the RO was directed to 
obtain additional VA treatment records identified by the 
veteran and to afford her VA psychiatric and psychological 
examinations.  Review of the veteran's claims file indicates 
that the RO complied with the Board's directives, as required 
by law.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, 
the RO obtained the additional VA treatment records and 
afforded the veteran the required examinations, in May and 
July 1998.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The medical evidence of record supports a finding that 
the veteran's despondency (her depression) began while she 
was in service.


CONCLUSION OF LAW

A depressive disorder was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303(d) 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran has submitted a 
well grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran has submitted a claim that 
is plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Further, after 
reviewing the record, the Board is satisfied that all 
relevant facts have been fully developed and that the case is 
properly in appellate status.

I.  Pertinent Law and Regulations

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Service connection may be presumed where a chronic disease, 
including psychoses, manifests itself to a degree of 10 
percent or more within one year from the veteran's date of 
separation from service.  38 C.F.R. §§ 3.307, 3.309(a) 
(1999).  However, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service, and presumptive periods are 
not intended to limit service connection to diseases so 
diagnosed, when the evidence warrants direct service 
connection.  38 C.F.R. § 3.303(d) (1999).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).


II.  Factual Background

Review of the veteran's service medical records indicates 
that the veteran noted no history of depression or worry upon 
her enlistment examination (conducted in April 1980).  In 
June 1981, the veteran underwent psychological evaluation for 
memory loss.  She reported a history of sleep walking, 
nightmares, and falling out of bed.  The examiner noted that 
the veteran's mental state was depressed, possible fugue 
state.  The veteran was examined on several other occasions 
during that month, and the diagnoses varied from amnesic 
episode recent onset, unknown precipitant, probable 
hysterical personality traits, to dissociative disorder, 
amnesic type, unclear etiology, probable psychogenic.  Twice, 
examiners recommended further psychiatric evaluation and 
inpatient observation.  In August 1981, the veteran was 
treated for an acute bout of depression, including an 
inability to cope.  It was noted at that time, that the 
veteran had been regularly treated since June 1981.  The 
examiner's recorded impression was dissociative episode, 
resolving, and personality disorder, mixed, with hysterical 
and immaturity features.  The veteran was found to be 
psychiatrically fit but not suitable for effective military 
service.  The examiner recommended an expedited 
administrative separation, so as to preclude further acting 
out and/or personality and behavioral decompensation.  Upon 
the veteran's separation examination (conducted in October 
1981), no psychiatric disorder was noted.  The veteran was 
clinically evaluated as normal.

The veteran's private medical records (dated from November 
1990 to May 1996) document both in-patient and out-patient 
treatment for dysthymia, depression, major depressive 
disorder with possible psychotic features, chronic anxiety, 
borderline personality characteristics, passive-dependent 
personality disorder, and polysubstance abuse.  The veteran's 
service in the Navy was referenced to the extent that it was 
noted that the veteran began drinking heavily while in 
service.

The veteran's VA treatment records (dated from August 1995 to 
October 1997) document both in-patient and out-patient 
treatment for alcohol dependence and for depression and 
dysthymia, with suicidal ideation.  The veteran was 
hospitalized on multiple occasions for either worsening 
depression with suicidal thoughts or following a suicide 
attempt.  The veteran was also found to have a borderline 
personality disorder and an anxiety disorder, not otherwise 
specified.  The veteran again reported that she began to 
drink heavily while in the Navy.

At her RO hearing (conducted in September 1996), the veteran 
testified that besides depression, she also had a panic 
disorder and a panic attack.  (Transcript (T.) at 1).  She 
also testified that before going into the service, she felt 
like a well-balanced person in society.  (T. at 2).  The 
veteran stated that she started having self-esteem problems 
in boot camp.  Id.  Later, while stationed in Kingsville, 
Texas, she was harassed.  (T. at 3).  It was a base of about 
3,000 men and 26 women.  Id.  She was asked out to dinner by 
senior officers.  (T. at 3-4).  The veteran stated that she 
started receiving counseling in service, twice a week.  (T. 
at 4).  Although she could not remember the name, the veteran 
believed that she had been put on medication at that time.  
Id.  The veteran testified that since service she had 
attempted suicide on seven occasions.  (T. at 5).  She also 
stated that she had been in counseling on and off and had 
taken medication for seven years.  (T. at 6).  When asked 
when she had first sought treatment after service, the 
veteran responded that it had been about a year-and-a-half, 
in El Paso.  (T. at 15).  She had been counseled by the 
pastor of her church.  (T. at 16).  When asked if she had had 
professional help between her separation from service and 
1990, the veteran responded in the affirmative, but she could 
not remember the facility.  (T. at 17).  She also could not 
remember where she had had her prescriptions filled between 
1980 and 1990, nor could she remember all of the medications 
she had been on for her depression.  (T. at 19-20).  In 
conclusion, the veteran stated her belief that the problems 
she had had in service were the same problems she had now; 
they had just gotten worse over the years.  (T. at 20).

A VA psychiatric examination (conducted in May 1998, pursuant 
to the Board's December 1997 remand) reflects the veteran's 
service medical history and her post-service treatment for 
alcohol dependency and other substance use, for depression, 
and for anxiety.  The veteran's repeated hospitalizations in 
1997 for dysthymia with suicidal ideation were noted, as was 
the diagnosis of borderline personality disorder.  Pursuant 
to review of the veteran's claims file and subsequent to a 
mental status examination, the recorded Axis I diagnoses were 
dysthymic disorder, with premenstrual dysphoria, and 
substance abuse, in remission.  The Axis II diagnosis was 
borderline personality disorder.  The examiner stated that it 
was evident that the veteran began to develop difficulties 
with despondency while in military service.  He could not 
discern, however, why she had had amnestic problems in 
service or why she had been placed on Cimaterol.

A VA psychological evaluation (conducted in July 1998, also 
pursuant to the Board's December 1997 remand) reflects the 
veteran's reports that her problems began while in service.  
She had been working on a plane, when she saw a green fog and 
heard a popping noise.  She then had an amnesia episode for 
months.  The veteran did not report feeling unhappy at that 
time.  She described periods of depression where she would 
cry and binge eat.  Sad movies made her feel suicidal.  The 
veteran stated that the service doctors had mentioned 
depression and wanted her out of the military.  She had a 
sense of failure because of this.  This evaluation also 
reflects the veteran's multiple suicide attempts.  The 
veteran also reported panic attacks and terrible nightmares.  
She admitted to past use of alcohol, marijuana, barbiturates, 
methamphetamines, and cocaine.  The veteran stated that she 
continued to have suicidal thoughts but no intent or plan.  
The psychologist noted that the veteran appeared to approach 
testing in an open and honest fashion.  Individuals with 
similar profiles tended to be chronically depressed and 
worried.  The veteran was likely to feel guilt-ridded, and 
she would take that out on herself.  It was likely that the 
veteran would have some rumination and obsessive thoughts.  
It was also likely that the veteran would have difficulty 
making decisions and have trouble concentrating.  The veteran 
was likely to be withdrawn and socially introverted.  The 
recorded Axis I diagnosis was major depression disorder, 
moderate, in partial remission.  The recorded Axis II 
diagnosis was histrionic personality disorder, borderline 
traits.  The psychologist stated that the veteran did not 
meet the full criteria for borderline personality disorder.


III.  Analysis

Upon review of the record, the Board finds that there is an 
approximate balance of positive and negative evidence 
regarding the issue of whether the veteran's depression 
(including dysthymia) was incurred in service.  As such, the 
benefit of the doubt is given to the veteran in this 
instance, and entitlement to service connection for 
depression, an acquired psychiatric disorder, is established.

Initially, the Board notes the evidence of record that weighs 
against the veteran's claim for service connection.  In this 
instance, the veteran was found to be psychiatrically fit 
upon her discharge from service, in October 1981.  Also, the 
record does not reflect a diagnosis of depression (other than 
an acute in-service bout of depression) until November 1990, 
approximately nine years after the veteran's separation from 
service and eight years after the presumptive period provided 
by VA regulation.  Further, the record contains various 
diagnoses as to the veteran's mental health, including 
personality disorders, for which service connection may not 
be granted.  See 38 C.F.R. § 3.303(c) (1999).  

As to the evidence of record that supports a grant of service 
connection, the Board notes the May 1998 VA psychiatric 
examination that indicated that the veteran's despondency 
began while in service.  The Board also notes the subsequent 
diagnosis, in July 1998, of major depression disorder and the 
psychologist's comment that the veteran did not meet the full 
criteria for borderline personality disorder.  As such, the 
Board finds evidence of a current mental disorder 
(depression) for which service connection may be established 
and competent clinical evidence relating its onset to 
service.

In practical effect, then, as outlined above, there is an 
approximate balance of evidence for and against the veteran's 
claim for service connection for depression, an acquired 
psychiatric disorder.  As such, the evidence of record is in 
equipoise, and the Board must apply the doctrine of 
reasonable doubt in this instance.  38 U.S.C.A. § 5107(b).  
The veteran's claim is granted.

In reaching this conclusion, the Board stresses the great 
weight it has given to the May 1998 VA psychiatric 
examination, which indicated that it was evident that the 
veteran began to develop difficulties with despondency while 
in service, and to the multiple clinical diagnoses of 
depression contained in the record, particularly the July 
1998 diagnosis of major depression disorder.  Accordingly, 
the Board finds that the veteran is entitled to service 
connection for her depression.  However, the Board notes that 
there is no clinical evidence whatsoever as to any 
relationship between the veteran's other diagnoses concerning 
her mental health, including anxiety and anxiety disorder, 
and her service in the Navy.  The May 1998 VA psychiatric 
examination spoke only to the relationship between the 
veteran's despondency and her service.  Therefore, the Board 
has focused its grant of service connection on the veteran's 
depression.  Moreover, the Board reiterates that service 
connection may not be established for personality disorders.  
See 38 C.F.R. § 3.303(c).


ORDER

Service connection for a depressive disorder, is granted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

